           Case 1:20-cv-02245-LGS Document 8 Filed 05/12/20 Page 1 of 1




Application GRANTED IN PART. The application is untimely but is nevertheless granted in part.
The initial pretrial conference, scheduled for May 14, 2020, is ADJOURNED to June 11, 2020, at
10:40 a.m.

Plaintiff shall file proof of service, or a letter explaining the status of service, by May 21, 2020.

Plaintiff is reminded that compliance with this Court's orders is not optional.

Dated: May 12, 2020
       New York, New York




            Re:     Tatum Rios v. Kickoff USA, Inc.. 1:20-cv-02245 (LGS)

    Dear Judge Schofield:

            This firm represents the Plaintiff. We write to advise the Court that we have not yet
    had contact with Defendant and, as a result, respectfully request a 45-day adjournment of
    the Initial Pretrial Conference, currently scheduled for May 15, 2020 at 10:40 (Dkt 5).

            The Summons in this matter issued on March 16, 2020, just as Covid-19 restrictions
    were being implemented in New York City and as we were closing our offices to work
    from home. As a result of the restrictions, we have not yet served the Summons and
    Complaint on Defendant. Now that the Covid-19 restrictions are beginning to be relaxed,
    we anticipate that we will be able to serve the Summons and Complaint within the 90 days
    provided by Fed. R. of Civ. P. 4(m). That is to say, no later than June 11, 2020, or 90 days
    after the March 13, 2020 filing of the Complaint (Dkt 1).

          This is the first request for an adjournment of the Initial Pretrial Conference. As
    Defendant has not yet been served, Defendant has not consented to this request.

            We thank the Court for its time and attention to this matter.

                                                  Respectfully submitted,
                                                  LIPSKY LOWE LLP


                                                  s/ Christopher H. Lowe
                                                  Christopher H. Lowe
